1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID JOHN PATTY and SHEILA                 No. 2:16-cv-01332-MCE-CKD
      RENEE KIRCHNER,
12
                        Plaintiffs,
13
             v.                                   ORDER
14
      FCA US, LLC, a Delaware Limited
15
      Liability Company, and DOES 1
16    through 10, inclusive,

17                      Defendants.

18

19          On May 20, 2016, Plaintiffs David John Patty and Sheila Renee Kirchner

20   (“Plaintiffs”) filed a Complaint in the Superior Court of California, County of Sacramento,

21   alleging Defendant FCA US (“Defendant”) breached certain express and implied

22   warranties arising from the sale of a vehicle to Plaintiffs, in violation of the Song-Beverly

23   Act, California Civil Code § 1790 et seq. (“the Act”). Defendant thereafter removed the

24   case to this Court, and, in May 2017, the Court denied Plaintiffs’ subsequent motion to

25   remand. ECF Nos. 1, 11.

26   ///

27   ///

28   ///

                                                    1
 1           Over a year and a half later, Plaintiffs filed a Bill of Costs and a Motion for
 2   Attorneys’ Fees. ECF Nos. 18, 19. Those requests are hereby DENIED without
 3   prejudice because no judgment has been entered in this case.1
 4           IT IS SO ORDERED.
 5   Dated: March 29, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           1
               The Court is aware that the parties have since filed a notice of settlement on March 5, 2019,
     indicating that “[a]fter payment of Plaintiff’s attorney fees, costs and expenses is received as determined
27   by agreement of the parties or by noticed motion, the parties shall immediately file an executed Stipulation
     of Dismissal of the entire action.” ECF No. 27 at 2. The Court will not entertain a request for fees and
28   costs until judgment has been entered.
                                                           2
